Citation Nr: 1437017	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-47 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cancer characterized as malignancy consistent with poorly differentiated non-small cell carcinoma, status post radiation to the left side mid-neck.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty October 1970 to October 1973, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2010 rating decisions of Department of Veterans Affairs (VA) regional office (RO) in Nashville, Tennessee.

The Veteran provided testimony before the undersigned Veterans Law Judge at a March 2012 videoconference.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board requested a medical opinion through Veterans Heath Administration (VHA) directives from an oncologist to determine (1) whether the Veteran's cancer was one that is subject to VA herbicide exposure presumptions, see 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2013), or if not, (2) whether it was at least as likely as not due to his presumed exposure to herbicide or to any other event, disease or injury of service origin.  

An April 2014 response from an oncologist provides a negative response as to question (1).  As to question (2), the oncologist wrote, 

In answer to question 2, I did not find enough documentation of the appellant's job description, other combat activities or occupational exposures to form an opinion.  I did not see any report of excess radiation or other toxin exposure that could contribute to his malignancy.  

A copy of this opinion was sent to the Veteran in May 2014.  He was instructed that he had 60 days to provide additional argument or evidence.  No response has been received.  

VA has an obligation to follow up development that it has undertaken.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability but also held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Under the circumstances, further development is warranted.  The only service personnel record (SPR) in the claims folder at present is the Veteran's DD form 214.  It does not appear that an attempt has been made to associate his SPRs with this claims folder.  Also, the Veteran has not been asked to provide any information as to his in-service job description, other combat activities or occupational exposures, as well as any evidence of excess radiation or other toxin exposure Given the oncologist's statement in response to question 2, the Veteran's full SPR should be obtained and associated with the claims folder in order to fulfill VA's duty to assist as set forth at 38 C.F.R. § 3.159 (2013).  Moreover, the Veteran should specifically be requested to provide any information as to his in-service job description, other combat activities or occupational exposures, as well as any evidence of excess radiation or other toxin exposure.  The case should then be reviewed again by the oncologist or a suitable substitute if she is unavailable.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's entire service personnel folder and associate it with his VA claims file.

2.  Request that the Veteran provide any information as to his job description, other combat activities or occupational exposures, as well as any evidence of excess radiation or other toxin exposure.  

3.  Thereafter, the claims folder, with the Veteran's service personnel folder and any response to the above request, should be forwarded to the oncologist who provided the above opinion, or a suitable substitute, for an opinion as to whether it is at least as likely as not that the appellant's cancer is due to his presumed exposure to herbicide or to any other event, disease or injury of service origin.  The oncologist must explain the rationale for all opinions, with citation to supporting clinical data (and medical literature, as deemed appropriate). 

4.  The AOJ should then re-adjudicate the appellant's claim.  If the benefit sought remains denied, the RO or the AOJ should issue an appropriate SSOC and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



